DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 10/13/2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
 
The following action is in response to the amendment and remarks of 10/13/2022.

By the amendment of 10/13/2022, claim 1 has been amended. Claims 1-23 are pending and have been considered below.

Response to Arguments
Applicant's argument (Remarks pages 5-6) regarding the 35 USC 112(f) interpretation has been considered but is not found to be persuasive because the use of “logic” remains interpreted as previously stated. Applicant argues that the term “logic” is defined by the specification to include “hardware, firmware and/or software stored on a non-transient computer readable medium”.  The Examiner notes that the conclusion of the 35 USC 112(f) similarly concludes that the associated “logic” terms as applied in the claims are interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Paragraph 235 of Applicant’s specification states:
“[0235] The logic discussed herein includes hardware, firmware and/or software stored on a non- transient computer readable medium. This logic may be implemented in an electronic device to produce a special purpose computing system.”

Applicant’s attempt in the Remarks to define “logic” explicitly fails as the use of “may be implemented” is non-limiting.  Accordingly, the 35 USC 112(f) analysis provides an interpretation that limits the term “logic” to the corresponding structure described in the specification, the similar structure argued by Applicant.

Applicant’s arguments regarding the 35 102(a)(1) by Cao (Remarks pages 6-11) have been considered but are not found to be persuasive. 
Applicant argues (Remarks pages 6-8) that the text input field of the claims is well known in the art to characterize a field into which a user enters text which is in contrast to a display field in which text is displayed such as in Cao.  The Examiner respectfully disagrees. 
The “second text input field” as argued by Applicant is anticipated by the suggested text input into box 118B of Cao. A prefilled text input field is still a text input field. Again, the first text input field of claim 1 is explicitly configured to receive keystrokes while the second text input field is not, amended claim 1:
“[..] a messaging application including a first text input field configured to receive keystrokes from the virtual keyboard [..] the user interface including a second text input field [..] search logic configured to receive one or more search terms from the second text input field [..]”

The suggested text input box 118B of Cao is not merely a display as argued by Applicant but also serves as input to further search functions (Cao ¶52), again anticipating the claimed function of the second text input field of claim 1.  The argument is not persuasive.
Applicant argues (Remarks pages 8-11) that Cao fails to send a single search query to at least two different third party applications in response to a single search query.
As previously remarked in the Final Action of 04/13/2022, Cao discloses providing a search term to different applications (Cao ¶35). Cao discloses forming a suggested search and retrieving search results from different applications without switching (Cao ¶32-35). Particularly, the search may be automated through the use of local and remote models. How the search query is built utilizing the plural models, broadly speaking-applications, is part of the searching and eventual return of results and is not precluded by the broad language of the claim. Applicant has not specified how the applications in the claim differ in specific ways nor how a third-party application is differentiated from a local application. Applicant’s arguments that Cao utilizes either/or application instead of both applications is likewise not persuasive as Cao does state: “in addition to” and “using both” (Cao ¶43-44).  The arguments are not persuasive.

Applicant argues (Remarks page 11) that claim 1 has been amended to specify that the search results are automatically received from the different applications based on the single search request.  The Examiner notes that this is not explicitly taught by Cao. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cao and Howe (see below).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: keyboard logic configured to present, user interface logic configured to present, search logic configured to receive and display logic configured to display in claim 1; data transfer logic configured to transfer in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cao. (US 2017/0310616 previously presented) in view of Howe et al. (Howe, A. E., & Dreilinger, D. (1997). SAVVYSEARCH: A Metasearch Engine That Learns Which Search Engines to Query. AI Magazine, 18(2), 19. https://doi.org/10.1609/aimag.v18i2.1290, hereafter “Howe").

Regarding claim 1, Cao discloses a mobile device (¶3) comprising: 
a display (Fig. 1 112); 
keyboard logic configured to present a virtual keyboard within the display (Fig. 1 112, Fig. 2 220, 224, 222, 212: components configured for virtual keyboard display); 
a messaging application (Fig. 1 114, ¶18-19: chat application) including a first text input field configured to receive keystrokes entered by a user from the virtual keyboard (Fig. 1 116B, 116C, ¶19: user inputs from virtual keyboard into first test input field); 
user interface logic configured to present a user interface within the keyboard while the first text input field is displayed (Fig. 1 118B, 118C, ¶31-32, ¶34: selectable text input region 118B is presented while user types in 116C), the user interface including a second text input field (Fig. 118B); 
search logic configured to receive one or more search terms from the second text input field (¶32-35), to send the search term(s) to at least two different applications in response to a single search request (¶35: form a suggested search and retrieve search results from several different applications without having to switch between the different applications or come up with a relevant search query unaided), and to receive search results from the at least two third-party applications (¶35: user initiates automated query of different applications, ¶42-47: different models for searching including off-device models, broadly “third-party”, ¶31-34: various different search types can be performed with different queries types/applications); and 
display logic configured to display the search results within the keyboard on the mobile device (Fig. 4D-4E, ¶29).  
While Cao discloses sending the search terms to different applications in response to a single search request and receiving search results from the different applications, Cao fails to explicitly disclose wherein the receiving search results is automatic based on the single search request.
Howe discloses methods for receiving user input into a text field and retrieving results (page 19 paragraph 1: “The SAVVYSEARCH metasearch engine is designed to efficiently query other search engines by carefully selecting those search engines likely to return useful results and responding to fluctuating load demands on the web.”).  Particularly, Howe discloses sending the search terms to different applications in response to a single search request (page 20 paragraph 7: “When a user submits the query, SAVVYSEARCH must make two decisions: (1) how many search engines to contact simultaneously and (2) what order the search engines should be contacted in. The first decision requires reasoning about the available resources and the second about ranking the search engines.”, page 21 Fig. 1) and automatically receiving search results from the different applications based on the single search request (page 22 paragraph 8: “For our example query, the three search engines contacted WEBCRAWLER, LYCOS, and YELLOW PAGES) returned 30 different links with similar names. The first nine are shown in an image of the result page in figure 2. These results were integrated; SAVVYSEARCH waited until all results had been received and then constructed a single ranked list.”, page 23 Fig. 2).  Therefore it would have been obvious to one having ordinary skill in the art and the teachings of Cao and Howe before them before the effective filing of the claimed invention to combine the automatic receiving of search results from different applications in response to a single search request, as taught by Howe, with the receiving of search results of a single query from different applications of Cao. One would have been motivated to make this combination in order to limit the resources required to provide accurate search results to a user query, as suggested by Howe (page 19 paragraph 7 – page 20 paragraph 1: “We believe that a metasearch system can be a good web citizen (Eichmann 1994) by targeting those search engines likely to return useful results and responding to changing load demands on the web. To provide this function, we incorporated simple AI techniques in a metasearch engine. Our metasearch engine learns to identify which search engines are most appropriate for particular queries, reasons about resource demands, and represents an iterative parallel search strategy as a simple plan.”)

Regarding claim 2, Cao and Howe disclose the device of claim 1, and Cao further discloses wherein the virtual keyboard includes a plurality of shortcut keys configured to execute the at least two different applications within the keyboard (¶32, Fig. 1 118B, ¶34: selectable elements for predicted search queries, emojis, other content or iconographic symbols).  

Regarding claim 3, Cao and Howe disclose the device of claim 2, and Cao further discloses wherein the shortcut keys are each configured to send the search term(s) to a different respective member of the at least two different applications (¶34, Fig. 4D example 418B).  

Regarding claim 4, Cao and Howe disclose the device of claim 2, and Cao further discloses wherein the shortcut keys are each configured to perform a single application search on a single associated member of the at least two different applications in response to a single search request (¶34-35).  

Regarding claim 5, Cao and Howe disclose the device of claim 2, and Cao further discloses wherein the shortcut keys are each configured to display a different interface to a respective member of the at least two different applications within the keyboard (¶52: restaurant presentation, ¶112: movie return UI example).  

Regarding claim 6, Cao and Howe disclose the device of claim 2, and Cao further discloses wherein the shortcut keys are each configured to display a different interface to a respective member of the at least two different applications within the keyboard if the second text input field is empty and, in the alternative, to initiate a single application search on the respective member of the at least two different applications if the second text input field includes a search term (Fig 4A-4E, ¶103-112).  

Regarding claim 7, Cao and Howe disclose the device of claim 6, and Cao further discloses wherein each different interface includes a text input field of the respective member of the at least two different applications (¶103-112, ¶34).  

Regarding claim 8, Cao and Howe disclose the device of claim 1, and Cao further discloses wherein the user interface includes a control configured to perform a global search at the at least two different applications, the global search including communicating the search term(s) to the at least two different applications (¶44-45).  

Regarding claim 9, Cao and Howe disclose the device of claim 8, and Cao further discloses wherein the at least two different applications are third-party applications (¶42-47), and the search logic is further configured to access the third-party applications over a computer network and an application programming interface (¶55-56, Fig. 2-3), and further configured to receive search results from the at least two third-party applications via the computer network in response to the single search request (¶42-46).  

Regarding claim 10, Cao and Howe disclose the device of claim 1, and Cao further discloses wherein the display logic is configured to display the results from the at least two different applications together in a same window (¶51-52, ¶112, ¶128: display results in ordered list of cards in the carousel window).  

Regarding claim 11, Cao and Howe disclose the device of claim 10, and Cao further discloses wherein results of a first of the at least two different applications are displayed in a group separate from results of a second of the at least two different applications, an order of the groups within the same window being dependent on an identity of the search term(s) (¶51-52, ¶112, ¶128: package search results into a carousel of search cards ordered broadly dependent on search terms).  

Regarding claim 12, Cao and Howe disclose the device of claim 10, and Cao further discloses wherein the display logic is configured to display an advertisement in the same window, along with the results from the at least two different applications, the advertisement optionally being selected based on the search term(s) (¶107, Fig. 4E: movie suggestion based on inference logic, broadly an advertisement).  

Regarding claim 13, Cao and Howe disclose the device of claim 10, and Cao further discloses wherein the display logic is configured to scroll in a first direction to view search results from additional applications, and to scroll in a second direction to view additional search results from one of the at least two different applications (¶112, ¶128: carousel of search cards).  

Regarding claim 14, Cao and Howe disclose the device of claim 10, and Cao further discloses wherein the display logic is configured to manage memory available for the display of search results using: 1) a cache of search results from a first of the at least two different applications, and 2) a cache of search result from a second of the at least two different applications (¶55: storage memory includes local, global and machine learning models).  

Regarding claim 15, Cao and Howe disclose the device of claim 10, and Cao further discloses wherein the display logic is configured to display a control configured for a user to expand display of search results from a particular member of the two different applications (¶112, ¶130: user selection of search card expands formatting to chat message).  

Regarding claim 16, Cao and Howe disclose the device of claim 1, and Cao further discloses further comprising data transfer logic 145 configured to transfer the search results displayed within the keyboard to the first text input field of the messaging application (¶112, ¶130: user selection/drag search card result to text input field).  

Regarding claim 17, Cao and Howe disclose the device of claim 16, and Cao further discloses wherein the data transfer logic is configured to place a link in the first text input field (¶130, ¶51: output as a hyperlink).  

Regarding claim 18, Cao and Howe disclose the device of claim 17, and Cao further discloses wherein the link is configured to download one of the two different applications (¶46-47: annotators provide context, including updating/download local models based on changing context received).  

Regarding claim 19, Cao and Howe disclose the device of claim 17, and Cao further discloses wherein the link is configured to download the display logic (¶46-47).  

Regarding claim 20, Cao and Howe disclose the device of claim 1, and Cao further discloses wherein the display logic is configured to display an adapted interface of one of the at least two different applications within space occupied by the virtual keyboard (¶112, ¶130).  

Regarding claim 21, Cao and Howe disclose the device of claim 1, and Cao further discloses further comprising setup logic configured for a user to select which applications to include in the at least two different applications (¶14).  

Regarding claim 22, Cao and Howe disclose the device of claim 1, and Cao further discloses further comprising advertising logic configured to add an advertisement to the displayed search results, the advertisement being selected based on the one or more search term(s) (¶107, Fig. 4E: movie suggestion based on inference logic, broadly an advertisement).  

Regarding claim 23, Cao and Howe disclose the device of claim 1, and Cao further discloses further comprising term detection logic configured to detect entry of keywords into the first text input field via the keyboard (Fig. 6, ¶121); and further comprising storage configured to store a set of keywords on the mobile device (¶55, ¶122), wherein the user interface logic is configured to transfer keywords detected as entered in the first text input field to the second text input field (¶122-124), and, wherein the term detection logic is configured to compare keystrokes entered into the first text input field to predetermined keywords (¶87), and provide keywords that match the keystrokes to the user interface for copying to the second text input field (¶87, ¶122-124).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gruber et al.
US 10276170 B2
Intelligent automated assistant
Shi et al.
US 20140143223 A1
Search Query User Interface
Yang Li. 2010. Gesture search: a tool for fast mobile data access. In Proceedings of the 23nd annual ACM symposium on User interface software and technology (UIST '10). Association for Computing Machinery, New York, NY, USA, 87–96. https://doi.org/10.1145/1866029.1866044


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179